Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 24, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 81/s to 25 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 15 years, and otherwise affirmed.
Viewed in the light most favorable to the People, the evidence that defendant stabbed the deceased three times in the back in the course of a fist fight was legally sufficient to establish the requisite intent to cause serious physical injury (People v Culpepper, 109 AD2d 622, lv denied 65 NY2d 814), and, upon review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The record does not support defendant’s Batson claim that the prosecutor discriminated against male Hispanics in exercising her peremptory challenges (see, People v Allen, 86 NY2d 101). Accordingly, we need not address the question whether "young male Hispanics” constitute a cognizable group for Batson *367purposes (see, Turner v Marshall, 63 F3d 807, 812 [9th Cir 1995]).
We find the sentence excessive to the extent indicated.
We have reviewed defendant’s remaining contentions and find them without merit. Concur—Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.